Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.1 Filed 11/20/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANGELA CROCKETT                                                          PLAINTIFF

vs.                              No. 2:20-cv-13107

GENERAL MOTORS, LLC, and                                               DEFENDANTS
GENERAL MOTORS COMPANY

                             ORIGINAL COMPLAINT

       COMES NOW Plaintiff Angela Crockett (“Plaintiff”), by and through her

attorney Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against General Motors, LLC, and General Motors Company

(collectively “Defendant” or “Defendants”), she does hereby state and allege as

follows:

                         I. PRELIMINARY STATEMENTS

       1.    Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours in excess of forty hours per week.

       2.    Upon information and belief, for at least three years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA as described, infra.




                                       Page 1 of 8
                      Angela Crockett v. General Motors, LLC, et al.
                      U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                   Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.2 Filed 11/20/20 Page 2 of 8




                             II. JURISDICTION AND VENUE
       3.     The United States District Court for the Eastern District of Michigan

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     The acts alleged in this Complaint had their principal effect within

the Southern Division of the Eastern District of Michigan, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                 III.    THE PARTIES

       5.     Plaintiff is an individual and a resident and resident of Wayne

County.

       6.     Separate Defendant General Motors, LLC (“GM LLC”), is a foreign

limited liability company.

       7.     GM LLC’s registered agent for service of process is CSC-Lawyers

Incorporating Service (Company), at 601 Abbot Road, East Lansing, Michigan

48823.

       8.     Separate Defendant General Motors Company (“GM Company”) is

a foreign, for-profit corporation.

       9.     GM Company’s registered agent for service of process is The

Corporation Company, at 30600 Telegraph Road, Suite 2345, Bingham Farms,

Michigan 48025.

       10.    GM LLC and GM Company do business as General Motors and as

GM.

       11.    Defendants maintain a website at https://www.gm.com/.


                                         Page 2 of 8
                        Angela Crockett v. General Motors, LLC, et al.
                        U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                     Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.3 Filed 11/20/20 Page 3 of 8




                        IV.     FACTUAL ALLEGATIONS

      12.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      13.    Upon information and belief, Defendants have unified operational

control and management, as well as control over employees, including shared

power to supervise, hire and fire, establish wages and wage policies and set

schedules for their employees through unified management.

      14.    Upon information and belief, the revenue generated from GM LLC

and GM Company is merged and managed in a unified manner.

      15.    As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

      16.    Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as tools, car parts and computers.

      17.     Defendant’s annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) in each of the three years preceding the filing of the Original

Complaint.

      18.    Defendant participated in the management of Plaintiff’s work,

including setting and enforcing the amount of hours worked and the amount and

                                       Page 3 of 8
                      Angela Crockett v. General Motors, LLC, et al.
                      U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                   Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.4 Filed 11/20/20 Page 4 of 8




manner of compensation paid.

       19.    Defendant dictated, controlled and ratified, both implicitly and

explicitly, the wage and hour practices and all related employee compensation

policies that are at issue in this case.

       20.    Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

       21.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       22.    At all times material herein, Plaintiff has been classified by

Defendant as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       23.    At all relevant times herein, Defendant directly hired Plaintiff to work

at its facilities, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

       24.    Plaintiff was employed by Defendant as a Design Release Engineer

from February of 2019 until February of 2020.

       25.    Plaintiff’s job duties included writing work orders, determining the

defects in returned parts and creating new designs for the parts.

       26.    Plaintiff did not have the authority to hire or fire any other

employee, nor were her recommendations for hiring or firing given particular

weight.

                                         Page 4 of 8
                        Angela Crockett v. General Motors, LLC, et al.
                        U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                     Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.5 Filed 11/20/20 Page 5 of 8




       27.    Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

       28.    Plaintiff sought input from her supervisors in lieu of making

significant decisions on her own.

       29.    Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       30.    Plaintiff has a bachelor’s degree in mechanical engineering and a

master’s degree in business administration, but neither of these degrees were

required or even particularly helpful or relevant in performing the duties of a

Design Release Engineer.

       31.    Plaintiff regularly worked over forty hours per week.

       32.    Defendant did not pay Plaintiff 1.5x her regular rate of pay for hours

worked over 40 per week.

       33.    In the course of her employment, Plaintiff was regularly required to

drive from Defendant’s headquarters in Warren to Defendant’s plant in Flint.

       34.    The drive from the headquarters to the plant was approximately 60

miles one way and took Plaintiff between 1 and 1.5 hours to complete.

       35.    Plaintiff estimates she was required to drive from headquarters to

the plant approximately five to six times per month.

       36.    Defendant did not reimburse Plaintiff for gasoline or automobile

expenses.

       37.    Plaintiff estimates Defendant owes her over $1,000.00 in

reimbursement for mileage.

                                        Page 5 of 8
                       Angela Crockett v. General Motors, LLC, et al.
                       U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                    Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.6 Filed 11/20/20 Page 6 of 8




       38.    29 U.S.C. § 531.35 states, “The wage requirements of the [FLSA]

will not be met where the employee ‘kicks-back’ directly or indirectly to the

employer . . . the whole or part of the wage delivered to the employee.”

       39.    Because Defendant failed to reimburse Plaintiff for mileage, she

consistently “kicked back” to Defendant the cost of her mileage, which caused

additional overtime violations.

       40.    At all relevant times herein, Defendant has deprived Plaintiff of

regular wages and overtime compensation for all of her hours worked over forty

per week.

       41.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

              V.     CAUSE OF ACTION—Violation of the FLSA

       42.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       43.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       44.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       45.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       46.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40 in

                                        Page 6 of 8
                       Angela Crockett v. General Motors, LLC, et al.
                       U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                    Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.7 Filed 11/20/20 Page 7 of 8




one week and to pay 1.5x regular wages for all hours worked over 40 each week,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

           47.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           48.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of

pay for all hours worked over 40 each week.

           49.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           50.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

                             VI.     PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Angela Crockett respectfully

prays as follows:

           A.    That Defendant be summoned to appear and answer this

Complaint;

           B.    That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

           C.    A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

                                          Page 7 of 8
                         Angela Crockett v. General Motors, LLC, et al.
                         U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                      Original Complaint
Case 2:20-cv-13107-LVP-EAS ECF No. 1, PageID.8 Filed 11/20/20 Page 8 of 8




      D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

      E.     Judgment for liquidated damages pursuant to the FLSA;

      F.     An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

      G.     For a reasonable attorney’s fee, costs, and interest; and

      H.     Such other relief as this Court may deem just and proper.

                                             Respectfully submitted,

                                             PLAINTIFF ANGELA CROCKETT

                                             SANFORD LAW FIRM, PLLC
                                             ONE FINANCIAL CENTER
                                             650 SOUTH SHACKLEFORD, SUITE 411
                                             LITTLE ROCK, ARKANSAS 72211
                                             TELEPHONE: (501) 221-0088
                                             FACSIMILE: (888) 787-2040

                                             /s/ Josh Sanford
                                             Josh Sanford
                                             Ark. Bar No. 2001037
                                             josh@sanfordlawfirm.com




                                       Page 8 of 8
                      Angela Crockett v. General Motors, LLC, et al.
                      U.S.D.C. (E.D. Mich.) Case No. 2:20-cv-13107
                                   Original Complaint
